DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Narishige et al. (U.S. PGPUB. 8,759,227) in view of Ogasawara (JP 2007-258417).

INDEPENDENT CLAIM 1:
	Regarding claim 1, Narishige et al. teach a target object processing method for processing a target object using a plasma processing apparatus including a processing chamber, the method comprising: preparing the target object having an etching target film and a patterned mask formed on the etching target film; and processing the mask, wherein said processing the mask includes: supplying a first processing gas containing a first rare gas to the processing chamber; and a first plasma processing for processing the mask positioned at an outer peripheral portion of the target object using plasma of the first processing gas.  (Column 6 lines 14-21; Claims 1, 7)
	The difference between Narishige et al. and claim 1 is an outer peripheral member disposed around the mounting table is not discussed (Claim 1) a first voltage application device configured to apply a voltage to the outer peripheral member is not discussed (Claim 1) and a first voltage application device configured to apply a voltage to the outer peripheral member
while applying a DC voltage to the outer peripheral member is not discussed (Claim 1).
Regarding an outer peripheral member disposed around the mounting table (Claim 1), Ogasawara teaches an outer peripheral member disposed around the mounting table.  (Figs. 1-4; Paragraph 0025)
Regarding a first voltage application device configured to apply a voltage to the outer peripheral member (Claim 1), Ogasawara teaches utilizing a DC voltage application device configured to apply a voltage to the outer peripheral member.  (Paragraph 0025)
Regarding a first voltage application device configured to apply a voltage to the outer peripheral member while applying a DC voltage to the outer peripheral member (Claim 1), Ogasawara teaches utilizing a DC voltage application device configured to apply a voltage to the outer peripheral member.  (Paragraph 0025)
DEPENDENT CLAIM 2:
	The difference not yet discussed is wherein in the first plasma processing, silicon sputtered from the outer peripheral member by the first rare gas is deposited on the mask positioned at the outer peripheral portion of the target object.
	Regarding claim 2, Ogasawara teaches a quartz (SiO2) sputtered from the outer peripheral member by a rare gas.  (Paragraph 0027)  Silicon is from the quartz.  The material would inherently be deposited because it is etched off the outer peripheral member.
DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein the plasma processing apparatus further includes an upper electrode disposed to face the mounting table, and a second voltage application device configured to apply a voltage to the upper electrode, and said processing the mask further includes: applying a second processing gas containing a second rare gas to the processing chamber; and a second plasma processing for processing the mask positioned at a central portion and the outer peripheral portion of the target object using plasma of the second processing gas while applying a DC voltage to the upper electrode.
	Regarding claim 3, Narishige et al. teach wherein the plasma processing apparatus further includes an upper electrode disposed to face the mounting table, and a second voltage application device configured to apply a voltage to the upper electrode, and said processing the mask further includes: applying a second processing gas containing a second rare gas to the processing chamber; and a second plasma processing for processing the mask positioned at a central portion and the outer peripheral portion of the target object using plasma of the second processing gas while applying a DC voltage to the upper electrode.  (Fig. 1; Claim 7)

DEPENDENT CLAIM 4:
The difference not yet discussed is wherein in the second processing, silicon sputtered from the upper electrode by the second rare gas is deposited on the central portion and the outer peripheral portion of the target object. 
Regarding claim 4, Ogasawara teaches a quartz (SiO2) sputtered from the upper electrode by a rare gas.  (Paragraph 0026, 0027)  Silicon is from the quartz.  The material would inherently be deposited because it is etched off the outer peripheral member.
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein in said processing the mask, the first processing gas and the second processing gas are the same, and the first plasma processing and the second plasma processing are performed simultaneously.
Regarding claim 5, it is understood that this reads on a single step of plasma etching because simultaneous performing the first and second plasma is one in the same.  (See Claim 7 of Narishige et al.)
DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein in said processing the mask, the second plasma processing is performed and then the first plasma processing is performed.
	Regarding claim 6, Narishige et al. teach this at Claim 7.
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein the first processing gas and the second processing gas are the same.
	Regarding claim 7,  Hydrogen is the same in both steps.  (Narishige et al. Claim 7)

DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein the first processing gas and the second processing gas are different. 
	Regarding claim 8, Narishige et al. teach wherein the first processing gas (H2) and the second processing gas (Ar) are different.  (Narishige et al. Claim 7)
DEPENDENT CLAIM 10:
	The difference not yet discussed is further comprising, after said processing the mask: etching the etching target film, wherein said etching includes: supplying a third processing gas to the processing chamber; and etching the etching target film by plasma of the third processing gas. 
	Regarding claim 10, Narishige et al. teach etching the etching target film, wherein said etching includes: supplying a third processing gas to the processing chamber; and etching the etching target film by plasma of the third processing gas.  (Column 7 lines 15-17; Column 8 lines 29-34)
DEPENDENT CLAIM 12:
	The difference not yet discussed is wherein the mask is an organic film.
	Regarding claim 12, Narishige et al. teach wherein the mask is an organic film.  (Column 4 line 63 – ArF photoresist)
DEPENDENT CLAIM 13:
	The difference not yet discussed is wherein the mask is an organic film, and the first processing gas and the second processing gas are a mixed gas of a hydrogen-containing gas and rare gas. 
	Regarding claim 13, Narishige et al. teach wherein the mask is an organic film (Column 4 lines 63 – ArF photoresist) and the first processing gas and the second processing gas are a mixed gas of a hydrogen-containing gas and a rare gas. (Column 6 lines 17; Column 10 lines 14)
DEPENDENT CLAIM 14:
	The difference not yet discussed is wherein the hydrogen-containing gas includes at least one of H2, CH4, CH3F, and HBr. 
	Regarding claim 14, Narishige et al. teach wherein the hydrogen-containing gas includes at least one of H2, CH4, CH3F, and HBr. (Column 6 lines 17; Column 10 lines 14)
DEPENDENT CLAIM 15:
	The difference not yet discussed is wherein the first voltage application device is a first DC power supply connected to the outer peripheral member or a first AC power supply connected to the outer peripheral member via a blocking capacitor. 
	Regarding claim 15, Ogasawara teach wherein the first voltage application device is a first DC power supply connected to the outer peripheral member.  (Paragraph 0025)
DEPENDENT CLAIM 16:
	The difference not yet discussed is wherein the second voltage application device is a second DC power supply connected to the upper electrode or a second AC power supply connected to the upper electrode via a blocking capacitor.
	Regarding claim 16, Narishige et al. teach wherein the second voltage application device is a second DC power supply connected to the upper electrode or a second AC power supply connected to the upper electrode via a blocking capacitor.  (Fig. 1)


INDEPENDENT CLAIM 17:
	Regarding claim 17, Narishige et al. teach a plasma processing apparatus comprising: a processing chamber in which plasma processing is performed on a target object; a mounting table which is disposed in the processing chamber and on which the target object is mounted.  (Column 6 lines 14-21; Claims 1, 7; Fig. 1)
	The difference between Narishige et al. and claim 17 is that an outer peripheral member disposed around the mounting table is not discussed (Claim 17), a first voltage application device configured to apply a voltage to the outer peripheral member is not discussed (Claim 17) and a control unit, wherein the control unit controls: preparing the target object having an etching target film and a patterned mask formed on the etching target film;  supplying a processing gas containing a rare gas to the processing chamber; and processing the mask positioned at an outer peripheral portion of the target object using plasma of the processing gas while applying a DC voltage to the outer peripheral member is not discussed (Claim 17). 
	Regarding an outer peripheral member disposed around the mounting table (Claim 17), Ogaswara et al. teach an outer peripheral member disposed around the mounting table.  (Abstract; Fig. 1)
	Regarding a first voltage application device configured to apply a voltage to the outer peripheral member (Claim 17), Ogaswara et al. teach a first voltage application device configured to apply a voltage to the outer peripheral member.  (Abstract; Fig. 1)
Regarding a control unit, wherein the control unit controls: preparing the target object having an etching target film and a patterned mask formed on the etching target film;  supplying a processing gas containing a rare gas to the processing chamber; and processing the mask positioned at an outer peripheral portion of the target object using plasma of the processing gas while applying a DC voltage to the outer peripheral member (Claim 17), Ogaswara et al. teach utilizing a CPU as a control unit and utilizing an arbitrary recipe to carry out a process.  (Paragraphs 0032-0034)  Narishige et al. in combination with Ogaswara discussed above teaches preparing the target object having an etching target film and a patterned mask formed on the etching target film;  supplying a processing gas containing a rare gas to the processing chamber; and processing the mask positioned at an outer peripheral portion of the target object using plasma of the processing gas while applying a DC voltage to the outer peripheral member.  Thus this recipe can be applied to CPU disclosed by Ogasawara et al.
The motivation for utilizing the features of Ogaswara is that it allows for reducing bad influence of etching.  (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Narishige et al. by utilizing the features of Ogaswara because it allows for reducing bad influence of etching.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Narishige et al. in view of Ogaswara as applied to claims 1-8, 10, 12-17 above, and further in view of Kota et al. (U.S. PGPUB. 2008/0087637 A1).
DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein the second plasma processing and the first plasma processing are repeated a predetermined number of times that is once or more. 
	Regarding claim 9, Kota et al. teach repeating etching and hardening steps.  (Claims 1, 2)
DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein said processing the mask and said etching are repeated a predetermined number of times that is once or more. 
Regarding claim 11, Kota et al. teach repeating etching and hardening steps. (Claims 1, 2)
The motivation for utilizing the features of Kota et al. is that it allows for achieving the desired layer.  (paragraph 0028)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Kota et al. because it allows for achieving the desired layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RMMay 10, 2022